          Case 7:21-cv-04096-NSR Document 16 Filed 07/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         7/29/2021
JOHN FLOYD III,

                               Plaintiff,
                                                                   7:21-CV-4096 (NSR)
       -against-


                                                                          ORDER
ANDREW M. CUOMO,

                               Defendant.



NELSON S. ROMÁN, United States District Judge

       Plaintiff John Floyd III (“Plaintiff”) brings this pro se action pursuant to 42 U.S.C. §

1983 alleging violations of his Constitutional rights. (ECF No. 2.) By order dated May 7, 2021,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”). (ECF No. 4.) On July 23, 2021, the Court received Plaintiff’s application for

appointment of pro bono counsel. (ECF No. 15.)

       Plaintiff’s application is denied, without prejudice to renew at a later date. Unlike in

criminal proceedings, the Court does not have the power to obligate attorneys to represent

indigent pro se litigants in civil cases. See Mallard v. U.S. Dist. Court for the S. Dist. of Iowa,

490 U.S. 296, 308-09 (1989). Instead, pursuant to 28 U.S.C. § 1915 (e)(1), the Court may, at its

discretion, order that the Pro Se Office request an attorney to represent an indigent litigant by

placing the matter on a list circulated to attorneys who are members of the Court’s pro bono

panel. See Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007). The Second

Circuit set forth the standards governing the appointment of counsel in pro se cases in Hendricks

v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d
           Case 7:21-cv-04096-NSR Document 16 Filed 07/29/21 Page 2 of 2




Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). At this early stage

of the litigation, where no response to the Complaint has been filed and no discovery has taken

place, Plaintiff has failed to demonstrate that his position is “likely to be of substance,” Hodge,

802 F.2d at 61.Therefore, the Court denies Plaintiff’s motion, without prejudice to renew at a

later date.

         To the extent Plaintiff’s limited access to the law library or other resources due to his

placement interferes with his ability to timely prosecute this action, Plaintiff is permitted to seek

extensions of time from the Court.

                                           CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for the appointment of pro bono counsel is

DENIED, without prejudice to renew at a later date. The Clerk of the Court is kindly directed to

terminate the motion at ECF No. 15, mail a copy of this Order to pro se Plaintiff, and show

service on the docket.



Dated:    July 29, 2021                                        SO ORDERED:

          White Plains, New York



                                                  ________________________________

                                                            NELSON S. ROMÁN

                                                         United States District Judge




                                                   2
